liPER CURIAM:*
Writ granted. The hearing officer and Court of Appeal erred as a matter of law in determining an anatomical loss of use not based on the American Medical Association “Guide to the Evaluation of Permanent Impairment” as mandated in La.R.S. 23:1221(4)(q). Captain v. Sonnier Timber Co., 503 So.2d 689, 692 (La.App. 3 Cir.1987); Sumrall v. Crown Zellerbach Corp., 525 So.2d 272 (La.App. 1 Cir.1988). Likewise, there is no basis to award penalties and attorney’s fees. Accordingly, the lower courts’ judgments are reversed, vacated and set aside, and judgment is hereby granted in defendants’ favor, dismissing plaintiffs claim for an additional worker’s compensation award.
CALOGERO, C.J., and LEMMON, J., would grant and docket.

 Kimball, J., not on panel. Rule IV, Part 2, Sec. 3.